Knowlton, C. J.
The plaintiff brought two different actions, through different _attorneys, to recover for a single injury from a collision of an automobile with his bicycle. One of these actions was against the owner of the automobile, which was then being driven by a person employed by him as a servant, and the other was against the hirer of the automobile, who paid a round price per day for the machine and the person who accompanied it. It was a question which of the defendants was the master of this person, with a right to control his movements in the management of the machine at the time of the accident. These two actions were tried together by order of the court. A witness called and examined by the attorney of the plaintiff in one of the cases, after being examined by the defendants, was examined by the attorney for the same plaintiff in the other case, by permission of the presiding judge, subject to the defendant’s exception. The first question arises upon this exception. There was a dispute as to whether the servant was authorized by the owner to drive this automobile.
It is contended by the defendant that Rule 51 of the Superior Court, which provides that “ the examination and cross-examinatian of each witness shall be conducted by one counsel only on *168each side,” etc., is applicable to this case. We are of opinion that it is not; at least, that it is not controlling of the decision of the judge in directing the trial in a just and orderly way, when the facts are such as appear in this case. The two cases of the plaintiff were not only against different defendants, but, upon an important matter affecting the liability of the defendants, they proceeded upon inconsistent theories of facts which presumably the plaintiff could not ascertain before the trial. In one of the cases the plaintiff’s right to recover depended upon proof that the driver of the automobile was the servant of the owner. In the other he could not recover without proof that he was not at that time the servant of the owner, but was the servant of the hirer. Under these circumstances it would have been unjust to limit the plaintiff’s right of examination of the witness to the attorney who was trying to establish one theory, and permit no examination by the attorney who was trying to establish the opposite theory. This exception must be overruled.
The only other question argued is to the refusal of the presiding judge to give, in terms, a ruling requested by the defendant, that the “ Revised Laws, c. 54, does not apply to the place where the accident complained of occurred.” This place was at or near the junction of two streets that run at right angles to each other, and the driver of the automobile was turning around so as to go back in an opposite direction upon the same street on which he came. The judge did not, in any part of his charge, put the plaintiff’s right to recover upon the law of the road, which is the statute referred to. He said to the jury, “ you are to take all the evidence, all the circumstances, and determine whether he was doing anything he ought not to have done, that an ordinarily reasonable and prudent man would not have done under all the circumstances. He had the right to make that turn. He had a right to use any part of the street that he was coming into, subject only to the rights of other people who might be there. If two vehicles meet in a street, it is the duty of each one of them, as seasonably as they can, to get each on his own right hand side of the travelled way of that street. But that law does not compel a man always to be on the right side. He can use any part of the street, so long as he is not interfering with the rights of other people, and the fact this happened *169on the right hand side of the street is only another piece of evidence to be considered by you. You are to consider whether Peterson was endeavoring, in making a turn, to get on the right hand side near the hydrant, where under certain circumstances he properly belonged.” This was a proper presentation of the law applicable to the evidence.

Exceptions overruled.